Citation Nr: 0932188	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2. Entitlement to an increased (compensable) rating for 
sinusitis.

3. Entitlement to an increased (compensable) rating for 
bronchitis from August 25, 2004 to September 11, 2006, and to 
a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973.  He was stationed in Vietnam from September 1971 to 
June 1972.  The Veteran's DD Form 214 confirms that he was a 
military policeman and received canine handler training.  
Among the awards the Veteran received during service were the 
Vietnam Service Medal, Vietnam Campaign Medal, and 
Sharpshooter Badge.  There is no indication in the service 
personnel records on file that the Veteran was awarded a 
medal or decoration evincing combat duty.
  
This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In September 2004, the Veteran filed an increased rating 
claim for sinusitis and bronchitis.  In a November 2004 
rating decision, the RO continued the noncompensable 
disability ratings.  The RO Veteran timely filed a Notice of 
Disagreement (NOD) in July 2005.  The RO provided a Statement 
of the Case (SOC) in August 2005, and the Veteran timely 
filed a substantive appeal that same month.  The RO 
subsequently increased the disability rating for the 
Veteran's bronchitis to 30 percent in a December 2006 rating 
decision, effective from September 12, 2006.  The RO provided 
a Supplemental Statement of the Case (SSOC) in January 2007, 
November 2008, and February 2009.

In March 2005, the Veteran filed an application to reopen a 
claim for service connection for PTSD.  The RO declined the 
request in an August 16, 2005 rating decision, noting that 
lay statements provided by the Veteran did not contain 
evidence of a diagnosis of PTSD or a verified in-service 
stressor.  In correspondence received August 24, 2005, the 
Veteran's representative requested that the RO "re-open a 
claim for increased evaluation" of PTSD.  He noted that the 
Veteran was receiving treatment at the Veteran's Center in 
San Antonio, Texas, as well as the Frank Tejeda VAOPC.  The 
Board construes this correspondence as a timely disagreement 
with the August 2005 rating action.  In a December 2005 
rating decision, the RO again declined to reopen the PTSD 
claim, noting that the VA treatment records did not contain 
evidence of a diagnosis or a verified stressor.  The Veteran 
filed another statement in February 2006, which was construed 
by the RO as the NOD with regard to this latter claim.  The 
RO provided a SOC in August 2006, and the Veteran timely 
filed a substantive appeal that same month.  The RO provided 
a SSOC in February 2007, November 2008, and February 2009.

In June 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

Other Matter

In an August 2005 rating decision, the RO declined to reopen 
a claim for service connection for bilateral hearing loss and 
tinnitus.  The Veteran filed a NOD in May 2006.  In an August 
2006 rating decision, the RO reopened the service connection 
claims and awarded disability ratings of zero and 10 percent, 
respectively.  As the Veteran has not filed a NOD with 
respect to the rating or effective date for either 
disability, an issue relating to hearing loss or tinnitus is 
no longer in appellate status.

The Board's decision below reopens the Veteran's claim for 
service connection for PTSD.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.






FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD; the Veteran 
did not file a timely NOD.

2.  The evidence submitted since the March 2004 decision 
includes VA medical records, Vet Center records, letters 
written by the Veteran's sisters, and the June 2009 hearing 
transcript; some of this additional evidence is not 
cumulative of previously considered evidence and it raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.


CONCLUSIONS OF LAW

1. The March 2004 RO decision that denied the Veteran's claim 
for service connection claim for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2. Because the evidence presented since the March 2004 RO 
decision is new and material, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's application to reopen his claim 
for service connection for PTSD.  Therefore, no further 
development is needed with respect to this part of the 
appeal.  As noted above, the reopened PTSD claim is addressed 
further in the remand below. 


II. New and Material Evidence

a. Law and Regulations 

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the Veteran filed his March 2005 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. 
§ 3.156(a) controls in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis 

The Board finds that the Veteran has submitted new and 
material evidence in support of his claim.  Specifically, the 
post-March 2004 record reveals VA medical records dated June 
2004 through December 2008; Vet Center records from May 2005; 
May 2005 letters written by the Veteran's sisters; and the 
June 2009 hearing transcript.  These documents qualify as 
"new" because none were previously submitted and they are not 
cumulative of previously considered evidence, and as they 
contain a PTSD diagnosis based in part upon the Veteran's 
alleged stressors, such evidence is material as it raises a 
reasonable possibility of substantiating the claim.  Because 
the Board has reopened the claim, it must now make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 Vet. 
App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
explained in more detail below, however, the Board must defer 
appellate consideration of the merits of the claim pending 
the completion of additional development.




ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only. 


REMAND

A preliminary review of the record indicates that the 
Veteran's claims require additional development.  See 38 
C.F.R. § 19.9 (authorizing the Board to remand a case "[i]f 
further evidence, clarification of the evidence . . . or any 
other action is essential for a proper appellate decision . . 
. .").

Sinusitis and Bronchitis

The Board finds that additional development is warranted to 
address the merits of the Veteran's increased rating claims 
for his service-connected sinusitis and bronchitis.  38 
C.F.R. § 19.9 (2008).  Specifically, the record reveals that 
the most recent VA medical examination occurred in September 
2006.  The Veteran claims that his sinusitis and bronchitis 
have worsened since that time.  The Board therefore concludes 
that a fresh medical examination is warranted to ascertain 
the current severity of these disabilities.  38 C.F.R. § 
3.327; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  

The AMC/RO must also obtain any additional VA or nonVA 
medical records relating to evaluation or treatment for 
sinusitis or bronchitis that may be available.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008). 

PTSD

The Veteran's February 1971 induction examination contains a 
normal clinical evaluation of all systems.  In his 
accompanying Report of Medical History, the Veteran checked 
the "yes" box for frequent trouble sleeping.

On two separate occasions in October 1971, the Veteran 
complained of a "nervous problem" and trouble sleeping.  It 
appears that the clinician attributed the nervous problem to 
medications the Veteran was taking for his sinusitis.

The Veteran's November 1973 separation examination contains a 
normal psychiatric evaluation.  In his accompanying Report of 
Medical History, he checked the "yes" box for depression or 
excessive worry and frequent trouble sleeping.

The Veteran and his representative contend that the claimant 
has PTSD as a result of his service in Vietnam.  Service 
personnel records show that the Veteran was awarded the 
Vietnam Service Medal, Vietnam Campaign Medal, and 
Sharpshooter Badge.  There is no indication that he was 
awarded any medals or decorations demonstrating combat duty.  
The Board notes that, while the Veteran's military 
occupational specialty (MOS) was military policemen, in Daye 
v. Nicholson, 20 Vet. App. 512 (2006), the United States 
Court of Appeals for Veterans Claims (Court) admonished VA 
for not securing and reviewing the history of the veteran's 
unit for possible alternative sources of evidence of combat 
or stressful incidents.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  The Veteran has been 
diagnosed as having PTSD.  In a January 2005 VA treatment 
note, the clinician associated the Veteran's PTSD with 
"Vietnam War" stressors, to include being shot at in while 
on security guard duty in Saigon; running escort on convoys; 
observing helicopters land with burned victims; guarding 
wounded soldiers at the hospital; and seeing body bags.  The 
clinician, a social worker, wrote "I am convinced this 
gentleman has many more horrific and terrifying experiences 
but remained guarded throughout our 90 minutes visit.  
Moreover, both suppression and repression have been utilized 
to maintain his memories at a tolerable distance.  It is 
evidence to me that given more time, and the opportunity to 
establish a trusting relationship, [the Veteran] would offer 
additional information."  However, the Board notes that this 
opinion was not based on a verified in-service stressor.  
Service connection for PTSD requires a verified stressor 
unless the veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  In May 2005 and September 2005 letters, the RO 
enclosed a PTSD questionnaire and asked the Veteran to 
provide specific details of his alleged stressors.  June 2006 
and December 2007 letters asked the Veteran to send 
verification that he engaged in combat.  The Veteran did not 
respond to any of these inquires.   

During his June 2009 video conference hearing, the Veteran 
testified that he was a perimeter guard for an ammunition 
depot in Long Binh.  He was assigned to the 212th MP Company 
and the 516th MP Company.  He stated that he worked the 
evening shift and had a dog with him, and that he received 
small arms fire at least once a week.  Prior to that he was a 
military policeman on guard duty in Saigon.  He was assigned 
to the Alpha Company, 716 MP Battalion.  The Veteran guarded 
dead bodies at the morgue.  He testified that he has suffered 
from PTSD symptoms for at least 35 years.

The veteran's account of some of his claimed stressors is too 
vague and unspecific to verify.  Because generally anecdotal 
incidents such as some of the events alleged by the veteran 
cannot be researched effectively, the Board has no method of 
confirming that they in fact occurred.  See 38 C.F.R. § 
3.159(c)(2)(i) (2008).  However, with respect to the 
veteran's allegation of being subjected to weaponry fire, 
corroboration of every detail of such a claimed stressor, 
including personal participation, is not required, at least 
with respect to mortar or rocket attacks; independent 
evidence that the incident occurred is sufficient.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Upon 
considering the Veteran's testimony and the holding in 
Pentecost, the Board finds that VA must attempt to verify his 
claimed in-service stressors of being subjected to weaponry 
fire, to include any mortar or rocket attacks that may have 
occurred, while on active duty with his unit, to include 
while stationed in Long Binh and Saigon.  Accordingly, the 
AMC/RO must provide a summary of the Veteran's claimed in-
service stressors and copies of all available service 
personnel records, showing service dates, duties, and units 
of assignment, to the Joint Services Record Research Center 
(JSRRC) (formerly United States Armed Services Center for 
Unit Records Research (CURR)) for the purpose of verifying 
the noted in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.	All VA medical examination and treatment 
reports, and any private medical records 
that have not been obtained, which 
pertain to the Veteran's sinusitis and 
bronchitis claims must be obtained for 
inclusion in the record.

2.	The Veteran must be contacted in writing 
and afforded one last opportunity to 
provide any additional information 
regarding the who, what, when, where, 
and how as to each of his claimed in-
service engagements in combat with the 
enemy and those claimed in-service 
stressors leading to the onset of his 
PTSD.  An appropriate period of time 
should then be permitted for a response.

3.	Send a summary of the Veteran's claimed 
in-service stressors and copies of his 
service personnel records to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and request that that 
agency attempt to confirm the Veteran's 
alleged in-service stressors, to include 
whether his units were engaged in 
hostile action or exposed to weaponry 
fire to include mortar or rocket 
attacks.  The Veteran was assigned to 
the 212th MP Company as a military 
policeman in December 1971 and as a 
security guard from January 1972 to 
April 1972; the 516th MP Company 720th MP 
Battalion as a security guard from April 
1972 to May 1972; the 716th MP Battalion 
as a security guard in January 1972; and 
Company B 504th MP Battalion as a 
security guard from May 1972 to June 
1972.  In the event of a negative 
response from JSRRC, the RO should 
inform the Veteran of such, and provide 
the details of what it had requested 
JSRRC to research.  

4.	If and only if an in-service stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of determining the nature, approximate 
onset date or etiology of any 
psychiatric disorder that is currently 
present, to include PTSD.  The claims 
folder, to include a copy of this REMAND 
and any additional evidence provided by 
JSRRC, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims file was reviewed.  Any 
indicated studies should be performed.  
The psychiatrist is requested to address 
the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's PTSD is causally 
linked to a verified in-service 
stressor)?

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
indicate why an opinion is not 
possible. 

5. Schedule the Veteran for a VA 
examination to determine the present 
severity of the Veteran's bronchitis 
and sinusitis.  The claims file must be 
reviewed in conjunction with the 
examination.  Any indicated studies, to 
include pulmonary function tests CT 
scans, should be performed.  

6.  Thereafter, the AMC/RO must 
adjudicate the claims for an increased 
(compensable) rating for bronchitis 
from August 25, 2004 to September 11, 
2006, and to a rating in excess of 30 
percent thereafter; and an increased 
(compensable) rating for sinusitis; and 
adjudicate the claim for service 
connection for PTSD on the merits.  If 
any benefit sought on appeal remains 
denied or not granted to the Veteran's 
satisfaction, the Veteran and his 
representative must be provided with a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence received after the SOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




